ROBB, Circuit Judge
(concurring in part, dissenting in part):
I concur in Judge Fahy’s conclusion that there may be a rational connection between an employee’s homosexual conduct and the efficiency of the service, and that homosexual activity may be considered in determining eligibility for security clearance. I agree that the government may seek “information from an applicant as to whether he has led and intends to lead a homosexual life, and other relevant information respecting particular conduct . . . the development of which may afford a more accurate framework of the applicant’s homosexual life.” (pp. 751, 752). As Judge Fahy well says, the government “is entitled to develop the kind of deviant sexual life the applicant lives, with such subsidiary and special circumstances in a particular case as may reasonably be deemed helpful”, (p. 752) so as to elicit a “rounded exposition of the situation, of its scope, duration, recency, likelihood of continuance [and] associations involved”. (P. 752). I also agree that the inquiry should be no more extensive than reasonably necessary. Finally, I concur in the opinion that the questions directed to Mr. Gayer were permissible. These questions were:
II.
Have you ever engaged in any homosexual act(s) or any act(s) of sexual perversion with (an) other male person^) ?
III.
(If the answer to Question II. is “Yes,” answer the following):
1. Name or describe the sexual acts engaged in with other male(s):
2. Approximately how many such acts have occurred?
3. Dates (approximate) or the period within which such acts have been engaged in:
4. Where were such acts performed ?
******
6. What were the circumstances leading to the last such act? (Be specific as to where, when . . . the act was performed). (J.A. 41).
The questions put to Mr. Ulrich followed the pattern of the Gayer questionnaire, but the questions were sharpened by referring in a check list to certain specific types of homosexual acts. In addition, Mr. Ulrich was asked whether any such acts had been performed in public, whether his homosexual partners were strangers or persons with whom he lived or maintained a permanent relationship, and the number of persons with whom he had engaged in such acts. The identity of his sex partners was not demanded.
Without saying which of the questions put to Mr. Ulrich are found to be imper*189missible the court’s opinion concludes that “some of the information sought by the authorities went beyond the boundaries permissible under the Executive Order”. (P. 754). I cannot accept this conclusion. In my opinion the questions were reasonably designed to develop the kind of deviant sexual life that Mr. Ulrich lived and proposed to continue. If the questions put to Mr. Gayer were proper, and the court agrees that they were, then I think the Ulrich interrogatories were also proper.
The questioning of Mr. Wentworth occurred in the course of a hearing before a trial examiner. In his opening statement at the hearing, counsel for Mr. Wentworth said:
We state for the world, as we have stated for the public, we state for the record and, if the Department forces us to carry the case that far, we state for the courts that Mr. Wentworth, being a healthy, unmarried, homosexual male, 35 years old, has lived, and does live a suitable homosexual sexual life, . . . and intends to continue to do so indefinitely into the future, and please underline starting with the word “and intends to do so into the future,” underline that, please, Mr. Stenographer.
******
We, including specifically Mr. Went-worth, come into this hearing holding our heads high, proud of our homosexuality, and proud to be homosexuals. (Tr. 32, 33).
In this context government counsel undertook to develop for the record the nature and extent of Mr. Wentworth’s homosexual activity, again following the general pattern of the Gayer questionnaire and the questions put to Mr. Ulrich. The information elicited was summarized by the Examiner as follows:
a.He [Mr. Wentworth] has been an active, practicing homosexual continuously since he was about ten years of age.
b. When he attended college, he occasionally engaged in acts of fellatio in which he was sometimes the insertor and sometimes the receptor.
c. Since leaving college, in 1955, he has engaged in homosexual acts with approximately seventy-five to a hundred males. He has met these partners at bars and at other places of public assemblage, and at parties given by friends of his, who are homosexuals. He has had one sexual relationship only with some of these men, and with others he has had continued sexual relationships. He usually engages in acts of mutual fellatio and also engages in acts of anal intercourse as the insertor and the receptor.
d. He denies ever engaging in these sexual acts in a public place.
e. He intends to continue this conduct in the future.
f. ... he has always denied that he has ever engaged in acts of a homosexual nature with one, John -, as alleged in the Statement of Reasons. (J.A. 36, 37).
The “Statement of Reasons” or charge served upon Mr. Wentworth alleged that “For approximately three months within the period 1962 to 1965, you engaged in numerous perverted acts of a homosexual nature with one John -.” (J.A. 35).
On two grounds I think the questioning of Mr. Wentworth was permissible.
(1) At the hearing the witness John - testified that for several months in 1964, when he was an eighteen-year old high school student, he maintained a homosexual relationship with Mr. Went-worth. He described their homosexual acts in minute and vivid detail. This testimony came on both direct and cross examination, all without objection. Many of the questions now found obnoxious were put to John on cross examination by Mr. Wentworth’s counsel. On *190the other hand, Mr. Wentworth in his testimony denied that he had engaged in any homosexual acts with John. In this situation I think it was permissible for government counsel, on cross examination of Mr. Wentworth, to put questions that reflected or followed the pattern of the specific and detailed allegations made by John. Since John had testified that he and Mr. Wentworth had engaged in certain specific types of homosexual acts it was reasonable for government counsel to ask Mr. Wentworth whether he had engaged in such activity with anyone.
(2) In a security hearing for a man holding a Secret clearance * and boasting of his homosexuality I cannot say that the information disclosed about Mr. Wentworth was irrelevant or that the effort to develop the facts on cross examination was an unreasonable or unwarranted encroachment on Mr. Went-worth’s privacy. Since homosexuality was relevant to eligibility for clearance, it was important to determine the exact meaning of the term homosexual as Mr. Wentworth applied it to himself. Were his homosexual activities carried on discreetly in private, limited to one partner, or were they open, promiscuous and aggressive? Were they infrequent and sporadic, or otherwise? In short, what kind of a homosexual was he? He could not foreclose interrogation on this issue by stipulating in general terms that he was a homosexual.
I agree that some of the questions put to Mr. Wentworth were unpleasant and indelicate. They would not have been acceptable in a drawing room, but having announced to the world that he was proud to be a homosexual Mr. Went-worth should not have been offended or shocked by questions seeking to determine precisely what he meant by his description of himself. And as I have said, similar questions had been put to the witness John by Mr. Wentworth’s counsel.
I would reverse all three judgments.

 Mr. Gayer and Mr. Ulrich also held clearances for access to secret material.